10
ll
12
13
14
15
16
17
18
19
20
21
22
23

24

 

UNITED sTA'rEs DISTRICT coURT
msTRlcT oF NEVADA
MARK GUzY,
Pla‘““tr’ 3;19-cv-00129-RJc-ch
l VS. ORDER
MARY ANN GUZY,
Defendant.

 

 

The Plaintiff moves this Court to enter a temporary restraining order and preliminary
injunction enjoining the Defendant from confirming either of two arbitration decisions awarded
in the Defendant’s favor. Because the Plaintiff has failed to show any irreparable harm, the Court
denies the Plaintiff’ s Motion for Temporary Restraining Order (ECF No. 7) and Motion fo:.‘

of Preliminary Injunction (ECF No. 8). The Court does not reach the merits of any other

__

l contentions made by the parties at this time.
I. FACTS AND PROCEDURAL HISTORY
The Plaintiff and the Defendant were limited partners of Arbor Co., a Nevada LLP.
(Compl. 311-3:7, ECF No. l.) All three entities entered into a settlement agreement in February
12, 2009. (Id. 3:15-3:20.) Under the agreement, Arbor Co., was to pay the Plaintiff
$34,975,842.22 with interest and pay the Defendant $21,139,769.25 with interest. (Mot. for TRO

Ex. 2, ECF No. 7.) Additionally, the parties agreed to resolve all disputes related to their

lof14

 

 

 

10
ll
12
13
14
15
16
17
18
19
20
21
22
23

24

 

agreement through the arbitration of William Sherman, Esq. (“the Arbitrator”). (Compl. 3:15-
3:20.)

On April ll, 2014, the Arbitrator found that the Plaintiff had been overpaid due to a
mistake in the interest rate at which his debt accrued, so the Arbitrator issued an award against
the Plaintiff and in the Defendant’s favor (April 11, 2014 Arbitration Award). (Id. 4:9-4:13.)
Under the April 11, 2014 Arbitration Award, the Plaintiff was to pay the Defendant “(i) the
$1,269,827.78 principal amount of such overpayment plus (ii) the accrued interest at 5.25% per
annum on such amount from May 5, 201 l . . . the per diem rate of interest on the $1,269,8127.78
1 principal payment due from [the Plaintiff] to [the Defendant] is $182.65.” (Id. Ex. l at 3.)

On October 11, 2012, prior to the April 11, 2014 Arbitration Award, the Plaintiff sued
Arbor Co. in Nevada state court (“the Nevada state case”), and in the course of this litigati-)n,
sought to vacate the April 11, 2014 Arbitration Award, (ld. 4:17-4:21.) During the pendency of
` this litigation, the Defendant sought to interplead in the Nevada state case in 2018. (Mem. in

Opp’n to TRO 4:15-5:2, ECF No. 19.) Before the court addressed the Defendant’s intelpleader,

the Plaintiff and Arbor Co. filed a stipulated dismissal of the case, (Id.) The Nevada court

ll dismissed the case on July 13, 2018. (Id.) However, the Defendant filed a successful motion to

reconsider the dismissal, and the Nevada court reopened the case on August 1, 2018. ld. Tf'ie

Plaintiff challenged the reopening of the case seeking a writ of mandamus with the Nevada

n Supreme Couit, which was denied on February 7, 2019. (Id.)

During the pendency of the state court case, the Defendant sought to confirm the April
ll, 2014 Arbitration Award in the United States District Court for the Western District of 'l`exas
(“the Texas federal case”), Guzy v. Guzy, No. 1:17~CV-228-RP, 2017 WL 3032432 (W.D. Tex.
July 17, 2017). The district court dismissed the application to confirm the April 1 l, 2014

Arbitration Award with prejudice on the basis that the application was untimely as there is a one-

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

year statute of limitation to confirm an arbitration award under the Federal Arbitration Act. Id.;
see 9 U.S.C. § 9. Subsequently, the Defendant sought to confirm the Arbitration Award in Texas
state court in May 2018. (Compl. 6:14-6:20.) After the Plaintiff filed an answer and the Nevada
state case was remanded to finally reach the merits on whether to confirm the April 1 1, 2014
Arbitration Award, the Defendant nonsuited the Texas state case. (Id.; Mem. in Opp’n to 'I`RO
5:26-6:2.)

Subsequently, the Defendant sought arbitration to cover her expenses due to the
Plaintiff s purported refusal to comply with the April 1 1, 2014 Arbitration Award, (Mem. :.n
Opp’n to TRO 6:4-6:24.) The Plaintiff denied that the Arbitrator retained jurisdiction over the
matter. (Id.) However, on May 1, 2019, the Arbitrator held that he retained jurisdiction over the
matter, that the Plaintiff was in defiance of the April 11, 2014 Arbitration Award, and that
Plaintiff"s further assertions were meritless (May 1, 2019 Arbitration Award). (Id.) The
Arbitrator found that the Plaintiff s repeated attempts to avoid payment were vexatious.
Accordingly, the Arbitrator: (i) reaffirmed his prior orders; (ii) set the principal amount and the
accrued unpaid interest on such principal amount due from the Plaintiff to the Defendant through
December 31, 2018 as $1,472,545.42 and $592,417.12 respectively; (iii) determined that the per
diem dollar amount of interest owed by the Plaintiff to the Defendant was $211.80; (iv) imposed
a sanction of $200,000; and, (v) awarded the Defendant an additional $50,000, including iiiterest,
in sanctions until the Plaintiff pays the Defendant the full amount due. (Id.)

The confirmation of the April l 1, 2014 Arbitration Award is now before the Nevada state
court. (Mem. in Opp’n to TRO 5:3-5:10.) Plaintiff has filed the present action seeking an
injunction to enjoin the Defendant from enforcing either arbitration award and to enjoin all other
litigation.

///

3ofl4

 

 

 

»-I

N

L»J

10
ll
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

ll. LEGAL STANDARDS

A temporary restraining order should be limited to carrying out its “underlying purpose
of preserving the status quo and preventing irreparable harm just so long as is necessary to hold a
hearing, and no longer.” Granny Goose Foods v. Bd. of Teamsters & Auto Truck Drivers, 415
U.S. 423, 439 (1974). lt “is an extraordinary remedy never awarded as of right.” Winter v.
Natural Res. Def Council, Inc., 555 U.S. 7, 24 (2008). Temporary restraining orders are
durationally limited and automatically expire, as their purpose is to preserve the status quo until a
hearing can be held for a preliminary injunction. Fed. R. Civ. P. 65(b)(2); Winter, 555 U.S. at 24.
Such orders are non-appealable, Mayweathers v. Gomez, 60 F.3d 833 (9th Cir. 1995); Forest v.
F.D.I.C., 976 F.2d 736 n.l (9th Cir. 1992), and are committed to the sound discretion of the trial
court, Jimenez v. Barber, 252 F.2d 550, 554 (9th Cir. 1958). A temporary restraining order “may
only be awarded upon a clear showing [by] the plaintiff [that it] is entitled to such relief.”
Winter, 555 U.S. at 22.

While temporary restraining orders differ in some respects from preliminary injunctions,
the stande for granting a temporary restraining order and a preliminary injunction is the :iame.
Stuhlbarg Int ’l Sales Co. v. John D. Brush & Co., 240 F.3d 832, 839 n.7 (9th Cir. 2001) (s'iating
that a separate analysis was not required because the analysis is “substantially identical” for a
temporary restraining order and a preliminary injunction); V'Guara Inc. v. Dec, 925 F. Supp. 2d
1120, 1123 (D. Nev. 2013). To obtain preliminary injunctive relief, the Ninth Circuit has
established two alternative sets of criteria:

Under the traditional test, a plaintiff must show: (1) a strong likelihood of success

on the merits, (2) the possibility of irreparable injury to plaintiff if preliminary relief

is not granted, (3) a balance of hardships favoring the plaintiff, and (4) advancement

of the public interest (in certain cases). The altemative test requires that a plaintiff

demonstrate either a combination of probable success on the merits and the

possibility of irreparable injury or that serious questions are raised and the balance
of hardships tips sharply in his favor.

4of14

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

Taylor v. Westly, 488 F.3d 1197, 1200 (9th Cir. 2007). The Supreme Court later ruled, however,
that a plaintiff seeking a preliminary injunction must demonstrate that irreparable harm is

“likely,” not just possible. Winter v. NRDC, 555 U.S. 7, 19-23 (2008) (rejecting the altemative

 

 

“sliding scale” test, at least as to the irreparable harm requirement). In Stormans, Inc. v. Selecky,
|| the Ninth Circuit recognized that the “possibility of irreparable injury” test was “definitively
refuted” in Winter and that the appropriate standard “requires a party to demonstrate ‘that lie is
likely to succeed on the merits, that he is likely to suffer irreparable harm in the absence of
preliminary relief, that the balance of equities tips in his favor, and that an injunction is in die
public interest.”’ 586 F.3d 1109, 1127 (9th Cir. 2009) (quoting Winter, 555 U.S. at 20) (reversing
a district court’s use of the Court of Appeals’ pre- Winter, “sliding-scale” standard and remanding
for application of the proper standard).

However, the Ninth Circuit later held in Alliancefor the Wild Rockies v. Cottrell that
ll although irreparable harm must be more likely than not, the sliding scale approach remains
viable as to the other requirements, and a plaintiff needn’t be-more likely than not to succeed on
the merits, so long as there are “serious questions” on the merits. 632 F.3d 1 127, 1 134-35 (9th
Cir. 2011) (“That is, ‘serious questions going to the merits’ and a balance of hardships that tips
sharply towards the plaintiff can support issuance of a preliminary injunction, . . . [if] the
plaintiff also shows that there is a likelihood of irreparable injury and that the injunction is in the
public interest.”). Cottrell presents some difficulty in light of Winter and Stormans. To the extent
" Cottrell’s interpretation of Winter is inconsistent with Stormans, Stormans should control. See
Miller v. Gammie, 335 F.3d 889, 899 (9th Cir. 2003) (en banc) (discussing the standards for
determining controlling authority).

The Supreme Court stated in Winter that “[a] plaintiff seeking a preliminary injunction

must establish that he is likely to succeed on the merits, that he is likely to suffer irreparable harm

50fl4

 

 

 

\l

00

\C

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

 

 

in the absence of preliminary relief`, that the balance of equities tips in his favor, and that an
injunction is in the public interest.” Winter, 555 U.S. at 20. As a matter of grammar, the Supreme
Court has laid out four conjunctive tests, not a four-factor balancing test, using the word “likely”
to modify the success-on-the-merits test in exactly the same way as the irreparable-harm test. ln
finding the “possibility” of irreparable harm to be insufficient, the Winter Court itself
emphasized (with italics) the fact that the word “likely” modifies the irreparable-harm pron.g. Id.
at 22. The word “likely” modifies the success-on-the-merits prong in a textually identical way.
Id. at 20. Therefore, to satisfy Winter, a movant must show that he is likely to succeed on the
merits and suffer irreparable harrn.

Regarding the irreparable-harm test, Winter is clear that the word “likely” means what it
normally means, i.e., more probable than not. There is tension in the case law, however, as to the
meaning of likely as applied to the success»on-the~merits test, Black’s Law Dictionary defines
the “likelihood-of~success-on~the-merits test” as “[t]he rule that a litigant who seeks [preliminary
relief] must show a reasonable probability of success . . . .” Black 's Law Dictiona)y 1069 (10th
ed. 2014). A Ninth Circuit case predating Cottrell that used the “serious questions on the merits
standar ” as an alternative to a “probability of success on the merits” defined serious question as
a “fair chance of success on the merits.” Republic of the Philippines v. Marcos, 862 F.2d 1355,
1362 (9th Cir. 1985). The Ninth Circuit has reiterated the “fair chance” language since Coitrell.
See, e.g., Arc of Cal. v. Douglas, 757 F.3d 975, 993 (9th Cir. 2014).

III. ANALYSIS

At the outset, it should be noted that a serious question exists whether this Court should
decline to exercise its jurisdiction under the Colorado River Abstention Doctrine. Colorado
River Water Conservation Dist. v. United States, 424 U.S. 800, 818 (1976) (stating that in some

circumstances “the presence of a concurrent state proceeding” will “pennit the district court to

6ofl4

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

dismiss a concurrent federal suit for reasons of wise judicial administration.”). The Nevada state
case has been ongoing for several years, and now aRer the Supreme Court of Nevada remanded
the case and determined that the district court properly exercised its discretion in reinstating the
case, the Nevada district court is finally ready to reach the merits. It is therefore unclear why this
Court should exercise its jurisdiction, particularly considering that: the Nevada state court first
assumed jurisdiction; the Nevada state case is ongoing and will likely reach a decision before
this Court; the Nevada state case now involves the same issues raised here; the Nevada state
court proceedings can adequately protect the Plaintiffs rights, and Nevada law controls under
the Parties’ Settlement Agreement. (Mot. for TRO Ex. 2.) Assuming without deciding that this
Court should exercise its jurisdiction, preliminary injunctive relief is inappropriate, because the
Plaintiff has failed to demonstrate the likelihood of irreparable hann.

A likelihood of irreparable harm requires a plaintiff to demonstrate that such harm is
more probable than not. Winter, 555 U.S. at 22. Speculative injury is insufficient Goldie 's
Bookstore, Inc. v. Superior Court, 739 F.2d 466, 472 (9th Cir. 1984). Even if plaintiff
demonstrates a strong likelihood of prevailing on the merits, a preliminary injunction may not be
granted based on a “possibility” of irreparable hann. Winter, 555 U.S. at 22. This is because
injunctive relief is “an extraordinary remedy that may only be awarded upon a clear showing that
the plaintiff is entitled to such relief.” Id.

However, establishing a likelihood of irreparable harm in the future is not enough. The
harm must also be imminent Midgett v. Tri-Cty. Metro. Transp. Dist. of Oregon, 254 F.3d 846,
850 (9th Cir. 2001). “ln order to be entitled to an injunction, Plaintiff must make a showing that
he faces a real or immediate threat of substantial or irreparable injury.” Id.; see Caribbean
Marine Servs. Co. v. Baldrige, 844 F.2d 668, 674 (9th Cir. 1988) (“a plaintiff must demonstrate

immediate threatened injury as a prerequisite to preliminary injunctive relief.”). “Such an

7of14

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

immediacy requirement is reasonable when an ongoing activity is to be enjoined because the
need for immediate relief must be great enough to outweigh the hardship to the defendant.”
Privitera v. California Bd. of Med. Quality Assur., 926 F.2d 890, 897 (9th Cir. 1991). Thus,
injunctive relief is only warranted where it “is . . . needed to guard against . . . present or
imminent risk of likely irreparable harm.” Ctr. for Food Safeiy v. Vilsack, 636 F.3d 1166, I. 174
(9th Cir. 2011) (quoting Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139, 143 (2010).

“lf a trial on the merits is possible before the threatened harm will occur, a preliminary
injunction should not issue.” Beverly Reid O’Connell & Karen L. Stevenson, Rutter Group Prac.
Guide Fed. Civ. Pro. Before Trial 13-C Requirements for lnjunctive Relief (Cal. & 9th Cir. ed.
Mar. 2018 Update). But the Court of Appeals has clarified when a timely trial is not possible,
“the fact the threatened harm will not occur for several months is not reason, by itself, to deny a
preliminary injunction.” Id. (citing Privitera, 926 F.2d at 897).

Finally, as a third dimension to the requirement of irreparable harm, a plaintiff must
demonstrate that imminent irreparable harm is “likely in the absence of an injunction.” Winter,
555 U.S. at 22 (emphasis added). A plaintiff must not only demonstrate that injunctive relief is
imminent and likely but must demonstrate those requirements in the context of a failure to obtain
injunctive relief`. Meaning, a plaintiff must show that irreparable harm is imminent and likely if
the court denies preliminary relief`.

To satisfy the standard, the Plaintiff must “by a clear showing, carr[y] the burden cf
persuasion.” Mazurek v. Armstrong, 520 U.S. 968, 972 (1997) (quoting llA Charles Alan
Wright, et al., Federal Practice and Procedure § 2948 (3d ed. 2018)). Otherwise, injunctive

relief “should not be granted.” Id.

8of14

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

ln the present case, the Plaintiff argues that (1) he will be subject to multiple inconsistent
judgments fi'om various courts if this Court does not grant him injunctive relief, and (2) that
multiple inconsistent judgments amount to irreparable harm, The Plaintiff writes:

lf Mary Ann is permitted forum shop yet another time and go to yet another court

to seek confirmation and enforcement of the improper March 2019 award, Mark

will suffer irreparable injury for which monetary damages are inadequate.

Specifically, Mark will be subject to multiple inconsistent judgements from various

courts if Mary Ann is permitted to enforce the March 2019 Award, If Mary Ann is

permitted fonun shop yet another time and go to yet another court to seek

confirmation and enforcement of the improper March 2019 award, Mark will suffer
irreparable injury for which monetary damages are inadequate Specifically, Mark

will be subject to multiple inconsistent judgements from various courts if Mary Ann

is permitted to enforce the March 2019 Award,

(Mot. for TRO 9:16-9:22.) However, it is not clear that either of Plaintiff s contentions are true
or if true merit injunctive relief.

First, the Court is uncertain that multiple inconsistent judgments is a type of harm that is
irreparable. “[I]t is beyond dispute that injury capable of being fully remedied by money
damages does not constitute irreparable hann.” Cont ’l Ins. C0. v. Wehbe, No. 96 CIV. 1176
(JFK), 1996 WL 109060, at *2 (S.D.N.Y. Mar. 13, 1996); see e.g., eBay Inc. v. MercExchange,
L.L.C., 547 U.S. 388, 391 (2006) (“According to well-established principles of equity, a plaintiff
seeking a permanent injunction must . . . . demonstrate . . . that remedies available at law, such as
monetary damages, are inadequate to compensate for that injury.”). In analyzing the
classification of irreparable harm, the Supreme Court stated, for example, that environmental
injury can be iireparable, since it “can seldom be adequately remedied by money damages and is
often permanent or at least of long duration.” Amoco Prod. Co. v. Vill. of Gambell, AK, 480 U.S.
531, 545 (1987). Inconsistent legal judgments, although burdensome, may be remedied by

monetary damages. lf the Plaintiff succeeds here, he may be entitled to attomey’s fees and costs

and can bring further actions or motions for damages sustained by frivolous litigation. lf on the

9of14

 

1

2

other hand, the Defendant succeeds or has reasonable grounds for her litigation, it is difficult to

see why the Plaintiff is hanned-and irreparably so-by defending non-frivolous claims.

3 Although he might be forced to pay for legal representation, the Court of Appeals has made clear

4

5

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

that “[m]ere litigation expense, even substantial and unrecoupable cost, does not constitute

" irreparable injury.” Nationwide Biweekly Admin., Inc. v. Owen, 873 F.3d 716, 736 n.20 (9th Cir.
2017) (quoting Renegotiation Bd. v. Bannercraft Clothing Co., Inc., 415 U.S. 1 (1974))
(quotation marks omitted); Kem Cty. Superintendent of Sch. -valley Oaks Charter Sch. Tehachapi
v. A.C., No. 118CV01331LJOSAB, 2018 WL 4698312, at *1 (E.D. Cal. Sept. 28, 2018) (holding
that defending against a meritless claim does not constitute irreparable injury); KEE Actio)e
Sports, LLC v. Shyang Huei Indus. Co., No. 3:14-CV-00071-HZ, 2014 WL 5780812, at *4 (D.

Or. Nov. 5, 2014) (“The cost of litigation is not irreparable harm”) (citation omitted)).

 

Furthennore, adequate remedies at law exist for inconsistent or erroneous legal
judgments-the Plaintiff can directly appeal or legally challenge incorrect determinations As the
Supreme Court has “repeatedly held . . . the basis for injunctive relief in the federal courts has
always been irreparable injury and the inadequacy of legal remedies.” Weinberger v. Romero-
Barcelo, 456 U.S. 305, 312 (1982). “Irreparable harm is traditionally defined as harm for which
there is no adequate legal remedy, such as an award of damages.” Ari°zona Dream Act Coal. v.
Brewer, 757 F.3d 1053, 1068 (9th Cir. 2014). Here, the purported harm of inconsistent legal
determinations is tangible and direct legal remedies exist, unlike other intangible injuries that
have been considered irreparable in some cases, such as environmental injury, loss of interest in
real property, death, severe physical injury, substantial loss of business, loss of market share,
price erosion, or lost business opportunities O’Connell & Stevenson, supra, 13-C Requircments

for lnjunctive Relief (listing cases). Because inconsistent legal judgments can be remedied

 

 

through adjudication and appeal, they do not de facto constitute irreparable harm,

10 ofl4

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

ln addition to remedies to resolve inconsistent legal determinations afier the fact, present
remedies exist for the Plaintiff to avoid inconsistent legal deten'ninations. The Plaintiff arg.ies
that he prevailed in the Texas federal case and that he will suffer irreparable harm if this Court
does not enter an injunction to prevent the Nevada state court, or any other court, from entering a
judgment inconsistent with the determination by the Texas federal court. However, the Plaintiff
has an adequate legal remedy, The plaintiff can raise the defense of res judicata and waiver in the
Nevada state court (or any other) proceeding Weaver v. Fla. Power & Light Co., 172 F.3d 771,
774 (1 lth Cir. 1999) (holding that an injunction is inappropriate where the defense of res judicata
is available). Given the longstanding rule that “[i]rreparable harm is . . . harm for which there is
no adequate legal remedy,” Brewer, 757 F.3d at 1068, the Plaintiff has not demonstrated why an
injunction is necessary, or why other legal remedies are insufficient to prevent or resolve
inconsistent legal detenninations. Accordingly, the Plaintiff has not shown that the harm alleged
is irreparable

Second, even if inconsistent legal determinations constitute irreparable harm here, which
this Court does not hold can never be a ground for irreparable harm, the Plaintiff has failed to
show that inconsistent legal determinations are likely. Although the Plaintiff claims that the
Arbitrator already ignored the judgment of the Texas federal court, the Plaintiff has not shown or
argued that the Nevada state court (or any other court) is likely to reach a different conclusion
than the Texas federal court. The Plaintiff instead simply asserts that he will be irreparably
harmed “[i]f Mary Ann is permitted [to] forum shop yet another time and go to yet another court
to seek confirmation and enforcement of the improper March 2019 award.” (Mot. for TRC' 9:16-
9:20.) However, there is no reason to assume that the decision of the Texas federal court will be
ignored by the Nevada state court or other courts, particularly if the decision of the Texas federal

court was correct and fully resolves the dispositive issues at hand,

llofl4

 

10

11

12

13

14

15

16

17

18

19

20

 

 

21 l
22
23

24

 

 

Under Nevada law, which governs the parties Settlement Agreement, the Plaintiff can
fully raise and litigate the effect of the Texas federal court’s decision in any other foriun where
the Defendant attempts to confirm either of her arbitration awards, and the Plaintiff can present
evidence that the Arbitrator had no jurisdiction to issue a second arbitration award and exceeded
his power. (Mot. for TRO Ex. 2); Nev. Rev. Stat. §§ 38.239, 38.241. All that the Plaintiffs:
contentions show is that inconsistent legal judgments are possible, because the Defendant might
forum shop until she finds a court that might disagree with the Texas federal court. However, the
Supreme Court has definitively stated that a legal “possibility” is not enough to demonstrate
irreparable harm. Winter, 555 U.S. at 22. Such harm must be likely, meaning more probable than
not. Id. Thus, even if the Plaintiff is right that the possibility of the multiplicity of lawsuits here
could constitute irreparable harm, he has not provided any reason to conclude that it is more
probable than not that another court will reach a different conclusion than the Texas federal
court.

Although the Plaintiff asserts that the Defendant will forum shop until she finds a court
that will confirm one of her arbitration awards, no evidence has been provided that the Defendant
has sought to confirm her second arbitration award or litigate the issues before the Nevada state
court in any other forum. The only other ongoing and potentially duplicative case that could
create inconsistent rulings is the present one, filed by the Plaintiff. ln fact, the Plaintiff filed both
the Nevada state case and the present case before this Court. But surely the Plaintiff cannot
obtain a preliminary injunction because of the possibility of inconsistent judgments, when he
filed the two very cases that create the possibility of inconsistent legal determinations If he
could, a party would file a second case to manufacture the risk of inconsistent judgments to
obtain a litigation injunction every time that it thought that it might lose an earlier case. The

Plaintiff cannot obtain an injunction for a risk he created. Therefore, the Plaintiff cannot sustain

120f14

 

\Q

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

 

 

the argument that the Nevada state court is likely to disagree with this Court, and the Plaintiff has
not presented any argument showing why the Nevada state court, or any other, is likely to
disagree with the Texas federal court. Any further argument about what this Court or the Nevada
state court or the Defendant might do is purely conjectural and speculative Accordingly, the
Plaintiff has not demonstrated that inconsistent judgments are likely.

Moreover, it may not be logically possible for the Plaintiff to demonstrate that
inconsistent legal determinations are likely, at least with respect to the determination of the
Texas federal court. If the Plaintiff is correct that he is likely to succeed on the merits because of
his arguments, particularly regarding the argument that the dispositive issues are resolved `Jy the
Texas federal court, and the Plaintiff is entitled to present his arguments in any court where the
Defendant might attempt to confirm one of her arbitration awards, then it does not follow that it
is likely that a court will reach a judgment inconsistent with the Texas federal court. The
forgoing argument also impliedly cuts against the proposition that it is likely that different courts
will reach inconsistent judgments that would harm the Plaintiff, if it is objectively likely that the
Plaintiff will succeed on the merits.

Finally, the Plaintiff has not demonstrated that irreparable harm will occur in the absence
of an injunction, If the court does not enter injunctive relief, the only possible harm that may
ensue is that a court other than this Court might first determine the issues raised here, Absent
some further argument that has not been presented, the Court sees no reason why it must enter an
injunction to ensure that it, instead of the Nevada state court or another court, first resolves the
dispute between the Plaintiff and the Defendant.

///
///

///

13 ofl4

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

 

CONCLUSION
1'1` IS HEREBY ORDERED that Plaintiff s Motion for Temporary Restraining Order
(ECF No. 7) is DENIED.
IT IS FURTHER ORDERED that Plaintif’f"s Motion for Preliminary lnjunction (ECF
No. 8) is DENIED.

IT IS SO ORDERED.
Dated this 26th day of March 2019.

new

RoBBRT C. JoNEs
United States District Judge

14 of14

 

